DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a movement part” and “a measurement unit” in independent claims 16 and 23;  “a determination unit” in claim 23; “a storage unit” and “an identification unit” claim 26; and “a drive unit” or claim 33.   
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
If applicant does not intend to have these limitations interpreted under 
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The Examiner is construing the scope of “movement part” of claim 16 to be a fluidic channel, which may have at least two side reservoirs, or equivalents thereof.  See Applicant’s originally filed specification paragraphs [0017] and [0018].

The Examiner is construing the scope of “measurement unit” of claim 16 to be an electrical circuit comprising two electrodes, which are in or adjacent to the movement part, and an ammeter, or equivalents thereof.  See Applicant’s originally filed specification paragraphs [0017] and [0019].

The Examiner is construing the scope of “a determination unit” of claim 23 to be a computer or microprocessor as associated software with a program for performing the specified determination, or equivalents thereof.

The Examiner is construing the scope of “a storage unit” of claim 23 to be a conventional computer memory storage devices capable of storing software or measurement data, or equivalents thereof.


The Examiner is construing the scope of “an identification unit” of claim 26 to be a computer or microprocessor as associated software with a program for performing the specified identification, or equivalents thereof.

The Examiner is construing the scope of “a drive unit” of claim 33 to be a potentiostat or equivalent thereof.



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 16 recites the limitation “determination step for determining the change over time in the quantity of ions is possible to determine the quantity of ions which includes a quantity of ions that have leaked from the sample during movement of the sample through the measurement region.[italicizing by the Examiner]”  Does this limitation mean that the determination step for determining the change over time in the quantity of ions could be used to determine the quantity of ions which includes a quantity of ions that have leaked from the sample during movement of the sample through the measurement region?

b) claim 16 recites the limitation “determination step for determining the change over time in the quantity of ions is possible to determine the quantity of ions which includes a quantity of ions that have leaked from the sample during movement of the sample through the measurement region.[italicizing by the Examiner]”  Is this quantity of ions the quantity of ions that moved through the measurement region as the sample moved through the measurement region?    

	c) claim 17 requires that “the determination step involves determining at least a slope angle . . . . [italicizing by the Examiner]”  Is this slope angle the angle, in degrees, 
	
    PNG
    media_image1.png
    458
    683
    media_image1.png
    Greyscale

If Applicant is being his own lexicographer please note MPEP 2173.05(a).  


	d) claim 22 recites

    PNG
    media_image2.png
    295
    626
    media_image2.png
    Greyscale


	What is meant by “Equations 1” as there are three equations ((3), (4), and (5) shown? 
	Where or what are missing equations (1) and (2)?

e) claim 23 recites the limitation “determination unit that determines a change over time in the quantity of ions is possible to determine the quantity of ions which includes a quantity of ions that have leaked from the sample during movement of the sample through the measurement region.[italicizing by the Examiner]”  Does this limitation mean that the determination unit that determines the change over time in the quantity of ions could be used to determine the quantity of ions which includes a quantity of ions that have leaked from the sample during movement of the sample through the measurement region?

the quantity of ions which includes a quantity of ions that have leaked from the sample during movement of the sample through the measurement region.[italicizing by the Examiner]”  Is this quantity of ions the quantity of ions that moved through the measurement region as the sample moved through the measurement region?    

g) claim 24 requires that “the determination unit determines at least a slope angle . . . . [italicizing by the Examiner]”  Is this slope angle the angle, in degrees, made by a line approximating the change in ion current time as the sample moves through the measurement region versus the time axis.  For example,
	
    PNG
    media_image1.png
    458
    683
    media_image1.png
    Greyscale



h) claim 32 recites

    PNG
    media_image3.png
    294
    694
    media_image3.png
    Greyscale


	What is meant by “Equations 2” as there are three equations ((3), (4), and (5) shown? 
	Where or what are missing equations (1) and (2)?

i) in claims 33-35 what is meant by “the size of the electrical field”?  Is this the magnitude of the electrical field or the area or volume encompassed by the electrical field?

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al. US 2011/0312518 A1 (hereafter “Davis”).


Addressing claim 16, Davis discloses a method for analyzing samples involving use of a device for analyzing samples (see the title and Abstract), wherein: 
a device for analyzing samples includes at least 
a movement part through which a sample moves (“micro-channel” in 
Figure 17(A), which may also be seen in the photo in Figures 17(D) and in Figure 16.  The embodiment in Figure 9, which is similar to that in Figure 17, more clearly shows how the microchannel  would appear.), 
a measurement region that is formed in the middle of the movement part (the measurement region is bounded upstream and downstream in the middle of the movement part by electrodes A and C.  See Figures 16, 17(A), and 17(D)), and 
a measurement unit that measures a value of an ion current when the sample passes through the movement part (a measurement unit is implied by the following

    PNG
    media_image4.png
    243
    418
    media_image4.png
    Greyscale

Also see Figure 18.); 
the method for analyzing samples includes at least 
a measurement step for measuring the value of the ion current when the sample passes through the movement part (for this limitation note again the following  

    PNG
    media_image4.png
    243
    418
    media_image4.png
    Greyscale

One of skill in the art would recognize that the current passing across electrodes A and C is ion current.  Note further

    PNG
    media_image5.png
    126
    391
    media_image5.png
    Greyscale
), and 
a determination step for determining a change over time in a quantity of ions from the value of the ion current when the sample passes through the measurement region among the value of the ion current measured in the measurement step (note, for example, the following in Figure 18

    PNG
    media_image6.png
    526
    1055
    media_image6.png
    Greyscale



); and the

- the determination step for determining the change over time in the quantity of ions could be used to determine the quantity of ions, which includes a quantity of ions that have leaked from the sample, that moved through the measurement region during movement of the sample through the measurement region. –
See the rejections of claim 16 under 35 U.S. 112(b) above.
From Davis Figure 18 one of skill in the art would readily recognize the  determination step of Davis for determining the change over time in the quantity of ions inherently could be used as just described.  As is well known,  I (current) x T (time) = 
    PNG
    media_image7.png
    487
    1022
    media_image7.png
    Greyscale
 

.).  

	  
Addressing claim 23, Davis discloses a device for analyzing samples (see the title and Abstract), wherein: 
the device includes  
a movement part through which a sample moves (“micro-channel” in 
Figure 17(A), which may also be seen in the photo in Figures 17(D) and in Figure 16.  The embodiment in Figure 9, which is similar to that in Figure 17, more clearly shows how the microchannel  would appear.), 
A and C.  See Figures 16, 17(A), and 17(D)), and 
a measurement unit that measures a value of an ion current when the sample passes through the movement part (a measurement unit is implied by the following

    PNG
    media_image4.png
    243
    418
    media_image4.png
    Greyscale

Also see Figure 18.); 
and a determination unit that determines a change over time in a quantity of ions from the value of the ion current when the sample passes through the measurement region among the value of the ion current measured by the measurement unit (for this limitation note again the following  

    PNG
    media_image4.png
    243
    418
    media_image4.png
    Greyscale

One of skill in the art would recognize that the current passing across electrodes A and C is ion current.  Note further

    PNG
    media_image5.png
    126
    391
    media_image5.png
    Greyscale
), and the determination unit that determines a change over time in a quantity of ions is possible to determine the quantity of ions which includes a quantity of ions that have leaked from the sample during movement of the sample through the measurement region (note, for example, the following in Figure 18

    PNG
    media_image6.png
    526
    1055
    media_image6.png
    Greyscale



); and the determination unit that determines a change over time in a quantity of ions is possible to determine the quantity of ions which includes a quantity of ions that have leaked from the sample during movement of the sample through the measurement region (as a first matter the Examiner is interpreting this limitation as follows
- the determination unit that determines a change over time in the quantity of ions could be used to determine the quantity of ions, which includes a quantity of ions that have leaked from the sample, that moved through the measurement region during movement of the sample through the measurement region. –
See the rejections of claim 23 under 35 U.S. 112(b) above.
could be used as just described.  As is well known, I (current) x T (time) = total charge over the specified time period T.   
    PNG
    media_image7.png
    487
    1022
    media_image7.png
    Greyscale
 

.).  


Allowable Subject Matter

Claims 17-22 and 24-35 would be allowable if rewritten to overcome the rejections under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  
a) the International Preliminary Report on Patentability for International application no. PCT/JP2017/036124 deems claims 1-15 of said application to have both novelty and an inventive step.

b) in claim 17 the combination of limitations requires “the determination step involves determining at least a slope angle from the measured value of the ion current until a trailing part of the sample reaches the measurement region and a leading part of the sample reaches an exit of the measurement region. [italicizing by the Examiner]”
In contrast, while in light of the teaching of Figure 22 and paragraph [0281] of Davis (  

    PNG
    media_image8.png
    540
    1068
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    360
    403
    media_image9.png
    Greyscale
)
it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the determination step in Davis, as slope from the measured value of the ion current until a trailing part of the sample reaches the measurement region and a leading part of the sample reaches an exit of the measurement region as the slope could then be used to at least distinguish eukaryotic organisms, such as yeast cells, from prokaryotes, such as bacteria (the two slope angles in Davis Figure 22 appear to be similar if the not the same, which is not unexpected from the highlighted discussion in paragraph [0281] above, but even if different one of skill in the art would expect at least different cell types to have different characteristic slope angles based on inherent compositional; or structural differences affecting electrical properties; for example, bacteria slope angles compared to yeast cell angles would be expected to be different due to lack or presence of a nucleus or organelle membrane), it would not have been obvious to instead have the determination step involve determining at least a slope angle as this would additional calculation without any apparent benefit. 

c) claims 18-21 depend directly or indirectly from allowable claim 17.

d) in independent claim 24 the combination of limitations requires “the determination unit determines at least a slope angle from the measured value of the ion current until a trailing part of the sample reaches the measurement region and a leading part of the sample reaches an exit of the measurement region. [italicizing by the Examiner]”  
The comments above regarding the allowability of claim 17 apply to 


e) claims 25-35 depend directly or indirectly from allowable claim 24.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             March 12, 2021